Citation Nr: 0801218	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-33 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD) 
and major depressive disorder.

2.  Entitlement to service connection for residuals of a neck 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel




INTRODUCTION

The veteran had active service from July 1969 to July 1971, 
including service in the Republic of Vietnam from December 
1969 to November 1970.  He had a second period of active duty 
from November 1990 to June 1991, including service from 
January to June 1991 in the Southwest Asia Theater of 
operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in North Little Rock, Arkansas.

In his Notice of Disagreement (NOD) the veteran requested de 
novo review by a Decision Review Officer (DRO) of his claims 
on appeal.  In a September 2005 statement of the case a DRO 
addressed his claims de novo as part of the appeal process. 
See 38 CFR § 3.2600 (2007).  The Board accordingly considers 
the claims properly adjudicated at the RO level.

The issue of service connection for psychiatric disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The Board notes that the veteran submitted evidence in May 
2007, after certification of the appeal to the Board.  This 
submission was not accompanied by a waiver of RO 
consideration.  However, because this material details 
continued complaints and treatment pertaining to the 
veteran's PTSD claim, and it does not pertain to his service 
connection claim for residuals of a neck injury, the Board 
may proceed with his appeal as to that issue.  


FINDING OF FACT

Residuals of a neck injury are not currently shown.


CONCLUSION OF LAW

Residuals of a neck injury were not incurred in, or 
aggravated by active duty service. 38 U.S.C.A. §§ 1101, 1110, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In the present case, the preponderance of the competent 
medical evidence does not support a diagnosis of residuals of 
a neck injury.  The veteran's available service medical 
records do not contain any complaints or treatment for a neck 
injury. Similarly, VA treatment records dated April 2001 to 
June 2004 also do not contain any complaints, treatment or 
diagnosis of a neck injury.  Moreover, a VA outpatient 
treatment record dated December 2004 noted that the veteran's 
neck had a full range of motion and no distinctive bruits.    

In this vein, the U.S. Court of Appeals for Veterans Claims 
(Court) has also held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim." Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board acknowledges the veteran's own belief that he has 
residuals of a neck injury that were incurred during active 
duty.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

For the reasons mentioned above, statements provided by two 
fellow servicemen also lack probative value. While competent 
to report their recollections as to the veteran's injuries 
and historic complaints of neck pain, these individual have 
not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to a 
medical diagnosis.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In sum, the evidence of record fails to establish that the 
veteran has a current diagnosis of residuals of a neck 
injury.  As the preponderance of evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A.§ 5107(b); Gilbert  v.  Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection for 
residuals of a neck injury.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the veteran's service medical records 
pertaining to his first period of active duty from July 1969 
until July 1971 have been obtained.  Additionally, the 
veteran's service personnel records are associated with the 
claims file.  However, there are outstanding service medical 
records from his second period of service from November 1990 
to June 1991.  

The claims file reflects the efforts taken by the RO to 
secure the release of those records.  For example, there were 
multiple requests made to the National Personnel Records 
Center to release said records.  A June 2004 memorandum in 
the claims file further details the RO's efforts and 
indicates that further efforts to locate the missing service 
medical records would be futile.  In such circumstances, the 
Board has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)(the BVA has a heightened duty in a case where the 
service medical records are unavailable). 

Moreover, the Board finds that VA has done everything 
reasonably possible to assist the veteran in the development 
of his service connection claim for residuals of a neck 
injury.  Under the circumstances of this case, additional 
efforts to assist the veteran in obtaining these records in 
accordance with the VCAA would serve no useful purpose. See, 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds 
that strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran). See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Again, the Board notes that it is unfortunate that the 
veteran's service medical records are not available in their 
entirety.  Nevertheless, post-service medical evidence was 
available for review.  Such evidence, allowed the Board to 
thoroughly consider the veteran's claim for service 
connection for residuals of a neck injury and to provide a 
well-reasoned analysis as mandated by O'Hare.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no competent medical evidence of a 
current disability or persistent or recurrent symptoms of a 
disability related to residuals of a neck injury.  
Accordingly, the Board finds that a VA medical examination is 
not needed with respect to a veteran's claim for service 
connection for residuals of a neck injury.   

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained available service 
medical and personnel records and VA outpatient treatment 
records.  The veteran has submitted lay statements from 
fellow service members and himself in support of his claim.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for residuals of a neck injury is denied. 


REMAND

In his October 2005 substantive appeal, the veteran provided 
further details about stressor events that previously had not 
been submitted.  As a result, a remand is necessary to 
attempt to verify his stressors. 

Specifically, he stated that while he was stationed at Camp 
Zion in the Republic of Vietnam from December 1969 until 
November 1970, he encountered attacks from the enemy and 
witnessed casualties.  He also described incidents that 
occurred around Quan Long where he was caught in an ambush 
and also witnessed casualties.  Additionally, he provided 
names of individuals lost during those encounters.   He 
indicated, and service personnel records confirm, that he was 
assigned to the 3/17 Calvary Division from December 1969 
until March 1971.   
He also described stressors that occurred during his second 
period of service while stationed in Saudi Arabia from 
November 1990 until June 1991, including encounters with the 
enemy.  Service personnel records indicate that during this 
period the veteran had foreign service in Saudi Arabia from 
January 1991 until June 1991 where he was assigned to the 
142nd Field Artillery unit.      

Further development should be undertaken to determine whether 
the veteran was engaged in combat against the enemy during 
the periods detailed above and whether the particular 
stressors can be verified.  The unit's operational reports 
might be particularly helpful in determining what happened 
during those months.  

The veteran should be afforded a VA psychiatric examination 
to determine whether he has a psychiatric disability that is 
related to service, to specifically include PTSD and major 
depressive disorder.  Prior to scheduling the examination, 
because the claims folder contains treatment records from the 
VA medical facility in Fayetteville, Arkansas, dated only 
from April 2001 to June 2004, the file should be updated with 
all treatment records from that facility since June 2004.  

Accordingly, the case is REMANDED for the following action:

1.  Assist the veteran in obtaining 
evidence by seeking medical records of 
the veteran's treatment at VA hospitals 
and other VA medical facilities 
(including the treatment records since 
June 2004 from Fayetteville) and medical 
records from the private providers for 
whom the veteran supplies medical 
waivers.  Associate any evidence obtained 
with the claims folder. 

2.  Attempt to verify the occurrence of 
the claimed stressors with the United 
States Army and Joint Services Records 
Research Center (JSRRC).  The JSRRC 
should be requested to conduct a search 
of all the available and appropriate 
sources, and provide any pertinent 
information, including unit histories and 
operations reports for the veteran's unit 
of assignment, which might corroborate 
the claimed stressors or verify that the 
veteran was engaged in combat with the 
enemy at that time.  Any information 
obtained should be associated with the 
claims file.  If the search efforts 
produce negative results, the claims file 
should be so documented.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should afford the 
veteran a VA psychiatric examination to 
determine the nature, extent and 
etiology of any psychiatric disability 
found to be present.  The claims folder 
should be made available to and 
reviewed by the examiner.  All 
necessary tests should be conducted, 
and the examiner should rule in or 
exclude diagnoses of PTSD and major 
depressive disorder.  The report of 
examination should note all psychiatric 
disabilities found to be present, and 
the examiner should comment as to 
whether it is at least as likely as not 
that any psychiatric disability found 
to be present is related to or had its 
onset during service.  If the examiner 
diagnoses the veteran as having PTSD, 
the examiner should indicate the 
stressor(s) underlying that diagnosis.  
The rationale for any opinion expressed 
should be provided in a legible report.  

4.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue 
the veteran a supplemental statement of 
the case.  After the veteran has been 
given an opportunity to respond, the 
claims file should be returned to this 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


